Dismissed and Opinion filed December 19, 2002








Dismissed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01152-CV
____________
 
TED
E. DAHL AS TRUSTEE OF THE ROSALIE DAHL TRUST ESTATE, Appellant
 
V.
 
PATRICK
SHIPPER, DANIEL W. SHIPPER, PAMELA SHIPPER MOORE, LEILANI ALLEN, CAROLYN DIANE
SHIPPER ARMSTRONG, LINDA SUE SHIPPER BLENDER, DEBORAH LYNN SHIPPER MOORE, LOY
LEE SHIPPER, LARRY ARMIN SHIPPER, LARRY C. MORRIS, VICTOR L. MORRIS, VICTOR J.
MORRIS, NED B. MORRIS, III, ANITA GIBSON, LOIS DARNEAL, JOYCE SALTER, LINDA S.
KREJCI, DAVID LEE KREDNER, BURKE MARTIN, WELDON FUNDERBURK, AND JAMES R. HUNT, Appellees
 

 
On Appeal from the 157th District Court
Harris
County, Texas
Trial Court Cause No. 00-13271
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 12, 2002.  
On December 16, 2002, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.




Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).